IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 203 WAL 2016
                                           :
                   Respondent              : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
MICHAEL ROBINSON,                          :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of October, 2016, Petitioner’s Motion for Leave to

Supplement the Petition for Allowance of Appeal is GRANTED. Petitioner’s Petition for

Allowance of Appeal is DENIED.